Order filed October 24, 2017.




                                      In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-17-00438-CV
                                  ____________

                      THERESA D. BURNETT, Appellant

                                        V.

             MARIA D. RIOS AND HECTOR L. RIOS, Appellees


                    On Appeal from the 113th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-15298

                                   ORDER

      Appellant’s brief was due October 2, 2017. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before November 10,
2017, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                      PER CURIAM